Title: To George Washington from Winthrop Sargent, 2 February 1776 [letter not found]
From: Sargent, Winthrop
To: Washington, George


Letter not found: from Winthrop Sargent, 2 Feb. 1776. A letter of 4 Feb. to Sargent, apparently written for GW by Stephen Moylan, “acknowledged receipt of his Letter of the 2d inst. giveing an acct of the Brig Henry & Ester, Laden with 62 Cord of wood, 150 Butts with water, 40 Suits of Soldiers Bedding, taken by Capt. Waters & Capt. Tucker & Sent into Scwan Harbour” (DLC:GW).
